Title: To James Madison from William D. Patterson, 4 October 1807
From: Patterson, William D.
To: Madison, James



Sir,
City of Nantes seal October 4th. 1807.

As Any informations however small may be of service in the present critical position of our country, and without a pretension beyond a sincere wish to be useful to it, I have the honor to mention to you a communication, made me by this day courier from Paris, it is from one of the first banking houses there, and is copy a bulletin or note, which they are in the habit of receiving almost daily from the Minister Fouché, who affords them this knowledge for their commercial purposes, and was sent me for the same use  It says "The Russian Minister, the Count de Tolstoy is this day expected to arrive.  He is charged to use his best endeavours to negotiate a Peace between this country and England.  The Emperor Alexander has this much at heart.  He has also declined a War with England"  He adds, "This I have du tres tres haut from very, very high up (the Empr. Napoleon).  The Newspapers have for some time mentioned the expected arrival of this Ambassador; and this Comml. house have made large operations in consequence of this information.  You will best know what credit it merits
You will have been informed that the Decree of the 21st. Novr: has been ordered to be put in strict execution and that neutrals having been sent into England for examination will be turned away from the French Ports however it may be clearly proven that their original destination was for France.
A French army of 40,000 men has been, for some time assembled on the frontiers of Spain, Its destination said to be for Portugal.  The same house before mentioned, say, but without quoting the authority, that upon the demand being made to the Prince of Brazil, to shut his Ports to the English he answered if the Emperor, will engage, to send his Army & the City of Lisbon, the Port shall be shut that he had hitherto paid 20 millions p ann. for his neutrality, and that he thought it ought to be maintained at that price.
I am prevented having the honor to write you more often as I am cautious to write news, as Every body here are so anxious, and reports are daily springing up.  With great respect & esteem I am Sir Your most Obt. Hble Servant

W D. Patterson

